Opinión Concurrente del
Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 17 de enero de 1977
Estamos ahora en este Tribunal haciendo nueva juris-prudencia interpretativa del nuevo Código Penal. De la clase de jurisprudencia que formulemos dependerá de si el nuevo Código ha de servir para lograr el propósito para el cual fue redactado: disuadir lo más posible la comisión de crímenes en Puerto Rico y darle así a este pueblo una razonable tranqui-lidad, a lo cual tiene perfecto derecho.
En este caso el peticionario se declaró culpable en el Tribunal Superior. Como no puede venir a nosotros vía apela-ción, vino vía certiorari. Regla 193 de Procedimiento Criminal. Fue declarado convicto de agresión agravada, conforme a la denuncia que se le hizo. El Código Penal en su Art. 95 (33 L.P.R.A. see. 4032) dispone para dicho delito una penali-dad de reclusión máxima de seis meses o multa máxima de $500, o ambas penas, a discreción del tribunal. Para el delito de agresión simple el Código, en su Art. 94, dispone una penalidad de multa máxima de $100. Para este último delito *606no dispone reclusión. El Código trata el delito de agresión simple como un delito menor y le impone una penalidad baja. La agresión agravada, contenida en el Art. 95, supone, en sus 10 incisos, circunstancias y situaciones más serias.
Alega el peticionario que no se alegó que el imputado hizo uso de un arma mortífera. No había que hacerlo. El inciso bajo el cual el imputado fue acusado y juzgado no fue el in-ciso (g) del Art. 95 — que es el que habla de armas mortí-feras — sino que fue el inciso (h), el cual declara agresión agravada la que “se cometiere con la intención de inferir grave daño corporal.”
Basta con leer la denuncia — la cual está bien redactada— para que lo dicho quede claro. La propia denuncia especifica que “El agravante alegado en esta denuncia consiste en que el objeto utilizado para cometer los hechos (botella de cer-veza) es uno con el cual se le puede ocasionar grave daño corporal y hasta la muerte a un ser humano.”
El imputado fue convicto de agredir violentamente en un ojo a un ser humano con una botella de cerveza. Someto a la clara inteligencia del lector que agredir violentamente con una botella en un ojo a un ser humano demuestra la inten-ción de causar grave daño corporal. El ojo es un órgano muy valioso para el ser humano y a la vez es muy delicado. Una agresión violenta de la naturaleza antes dicha puede muy fácilmente causarle grave daño. Esa agresión está compren-dida dentro del inciso (h) del Art. 95 del Código Penal.
El propio Informe de la Comisión de lo Jurídico Penal de la Cámara de Representantes sobre el Código, al discutir los “Principios Básicos de la Legislación Penal” expresa que “Todo Código Penal debe ser reflejo diáfano y genuino de los valores de la sociedad para la cual se legisla.” También ex-presa que “El Código Penal debe ser realista, acorde con los tiempos que se viven....”
En cuanto a los “tiempos que se viven” es de conoci-miento general la alta tasa de criminalidad que los aqueja. *607Sobre ésto la intención legislativa es en el sentido de que la lectura del Código debe ser realista y acorde a dichos tiempos. Nuestro Derecho Penal jurisprudencial debe ser justo y debe desarrollarse dentro del marco de la ley y de la Constitución, pero debe ser realista y socialmente útil. Si el Derecho Penal no fuese socialmente útil no tendría razón de ser.
En cuanto a los “valores de la sociedad” para la cual se legisló el Código, ¿son o no valores nuestros la dignidad del ser humano, la protección de su integridad física y la paz y la tranquilidad general?
Alega también el peticionario que la denuncia no siguió las palabras del estatuto. Su posición es en extremo forma-lista y ya superada jurisprudencial y legislativamente. No tiene que seguirlas. La propia Regla 35 de Procedimiento Criminal dispone en su inciso (c) que la acusación y la de-nuncia deberán contener “Una exposición de los hechos esen-ciales constitutivos del delito, redactada en lenguaje sencillo, claro y conciso, y de tal modo que pueda entenderla cualquier persona de inteligencia común.”
Además dispone expresamente dicha Regla que “Dicha ex-posición no tendrá que emplear estrictamente las palabras usadas en la ley, y podrá emplear otras que tuvieren el mismo significado.”
Son los hechos alegados, y no la calificación del delito hecha por el fiscal ni las etiquetas formales, lo que sirve de base para la identificación del delito imputado y de la dispo-sición estatutaria envuelta. Pueblo v. Candelario Couvertier, 100 D.P.R. 159, 161 (1971) y autoridades allí citadas; Pueblo v. Díaz, 62 D.P.R. 499, 505 in fine (1943). Regresar a los tiempos en que había que seguir las palabras del estatuto, como si la aplicación del Derecho fuese un rito mítico y no una operación intelectual, sería incurrir en un retroceso lamentable e injustificado.
Entiendo que la denuncia en este caso es suficiente. El delito imputado está incluido en el inciso (h) del Art. 95 del *608Código Penal. Dicho inciso provee de manera más justiciera y disuasiva la penalidad para la agresión agravada, que los hechos de este caso demuestran, que lo que lo haría el Art. 94 que se refiere a la agresión simple. Procede confirmar la sen-tencia recurrida.